     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 1 of 38



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

RONALD EGANA, SAMANTHA EGAN,
and TIFFANY BROWN, on behalf of
themselves and those similarly situated,

       Plaintiffs,

v.
                                                      CASE NO. 2:17-CV-5899-JTM-DEK
BLAIR’S BAIL BONDS, INC., NEW
ORLEANS BAIL BONDS, L.L.C.,                           SECTION
BANKERS INSURANCE COMPANY,
INC., BANKERS SURETY SERVICES,                        JUDGE MILAZZO
INC., BANKERS UNDERWRITERS INC.,
A2i, L.L.C., ALTERNATIVE TO                           MAGISTRATE KNOWLES
INCARCERATION, INC., and
ALTERNATIVE TO INCARCERATION
NOLA, INC.

       Defendants,


       BLAIR’S BAIL BONDS, INC. AND NEW ORLEANS BAIL BONDS, LLC’S
     ANSWER AND DEFENSES TO PLAINTIFFS’ THIRD AMENDED COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Blair’s Bail Bonds, Inc.

(“Blair’s”) and New Orleans Bail Bonds, LLC (“New Orleans Bail Bonds”), who for its Answer

and Affirmative Defenses in response to Plaintiffs’ Third Amended Complaint in this matter,

respectfully aver the following:

                                             1.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 1 of Plaintiffs’

Third Amended Complaint. Plaintiffs’ unfounded allegations of abusive and exploitive actions

are contrary to the facts and law.




                                             1
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 2 of 38



                                                2.

       Blair’s admits that it served as bonding agents on a bond issued on Mr. Egana’s behalf on

or about May or June 2016, but Blair’s and New Orleans Bail Bonds deny all of the remaining

allegations of Paragraph 2 of Plaintiffs’ Third Amended Complaint. Blair’s charges to Mr.

Egana (and his indemnitors) were all in accordance with Louisiana law.

                                                3.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 3 of Plaintiffs’

Third Amended Complaint. Plaintiffs have no claims or causes of action against the Blair’s and

New Orleans Bail Bonds under the Truth-in-Lending Act, Regulation Z, the Louisiana

Racketeering Act, the Federal Racketeer Influenced and Corrupt Organizations Act, or state laws

such as false imprisonment, conversion, or contract laws.

                                                4.

       Blair’s and New Orleans Bail Bonds admit this court has jurisdiction over the parties but

otherwise denies the allegations in Paragraph 4 of Plaintiffs’ Third Amended Complaint.

                                                5.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 5 of Plaintiffs’

Third Amended Complaint.

                                                6.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 6 of Plaintiffs’

Third Amended Complaint.

                                                7.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 7 of Plaintiffs’

Third Amended Complaint for lack of information.



                                               2
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 3 of 38



                                               8.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 8 of Plaintiffs’

Third Amended Complaint for lack of information.

                                               9.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 9 of the Third

Amended Complaint for lack of information.

                                             10.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 10 of Plaintiffs’

Third Amended Complaint.

                                             11.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 11 of Plaintiffs’

Third Amended Complaint.

                                             12.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 12 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             13.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 13 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             14.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 14 of Plaintiffs’

Third Amended Complaint for lack of information.




                                              3
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 4 of 38



                                             15.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 15 of the Third

Amended Complaint for lack of information.

                                             16.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 16 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             17.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 17 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             18.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 18 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             19.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 19 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             20.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 20 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             21.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 21 of Plaintiffs’

Third Amended Complaint.




                                             4
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 5 of 38



                                             22.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 22 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             23.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 23 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             24.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 24 of Plaintiffs’

Third Amended Complaint for lack of information and specifically deny that the rate in Orleans

is 12%.

                                             25.

       Blair’s and New Orleans Bail Bonds agree that Louisiana law specifies the bond

premium but deny the remaining allegations of Paragraph 25 of Plaintiffs’ Third Amended

Complaint.

                                             26.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 26 of Plaintiffs’

Third Amended Complaint.

                                             27.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 27 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             28.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 28 of Plaintiffs’

Third Amended Complaint.



                                              5
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 6 of 38




                                               29.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 29 of Plaintiffs’

Third Amended Complaint.

                                               30.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 30 of Plaintiffs’

Third Amended Complaint, except they admit that their domicile address is the same as the

Louisiana Secretary of State’s records.

                                               31.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 31 of Plaintiffs’

Third Amended Complaint.

                                               32.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 32 of Plaintiffs’

Third Amended Complaint.

                                               33.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 33 of Plaintiffs’

Third Amended Complaint, except to admit that Blair’s has entered into certain agreements with

certain Bankers-related entities, the terms of which are included in those written agreements.

                                               34.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 34 of Plaintiffs’

Third Amended Complaint for lack of information, except to admit that Blair’s has entered into

certain agreements with certain Bankers-related entities, the terms of which are included in those

written agreements.



                                                6
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 7 of 38



                                              35.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 35 of Plaintiffs’

Third Amended Complaint.

                                              36.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 36 of Plaintiffs’

Third Amended Complaint. Blair’s and New Orleans Bail Bonds have charged fees and bond

premiums as specified by Louisiana law.

                                              37.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 37 of Plaintiffs’

Third Amended Complaint.

                                              38.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 38 of Plaintiffs’

Third Amended Complaint for lack of information.

                                              39.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 39 of Plaintiffs’

Third Amended Complaint. Blair’s and New Orleans Bail Bonds specifically deny that any

“credit,” as contemplated by the Truth-in-Lending Act, is extended on any bail bonds transaction

or that it ever levies finance charges.

                                              40.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 40 of Plaintiffs’

Third Amended Complaint. The terms of any written agreement are included within those

writings.




                                               7
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 8 of 38



                                             41.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 41 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             42.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 42 of Plaintiffs’

Third Amended Complaint.

                                             43.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 43 of Plaintiffs’

Third Amended Complaint.

                                             44.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 44 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             45.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 45 of Plaintiffs’

Third Amended Complaint.

                                             46.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 46 of the Third

Amended Complaint for lack of information.

                                             47.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 47 Plaintiffs’

Third Amended Complaint.




                                             8
3355982-1
     Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 9 of 38



                                             48.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 48 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             49.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 49 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             50.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 50 of the Third

Amended Complaint for lack of information.

                                             51.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 51 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             52.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 52 of Plaintiffs’

Third Amended Complaint.

                                             53.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 53 of Plaintiffs’

Third Amended Complaint.

                                             54.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 54 of Plaintiffs’

Third Amended Complaint.




                                             9
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 10 of 38



                                              55.

       Blair’s and New Orleans Bail Bonds admit that a bail bond was issued on behalf of Mr.

Egana as specified in the application and bonding documents but otherwise deny the allegations

of Paragraph 55 of Plaintiffs’ Third Amended Complaint.

                                              56.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 56 of Plaintiffs’

Third Amended Complaint for lack of information.

                                              57.

       Blair’s and New Orleans Bail Bonds admit a bail bond was issued on behalf of Mr. Egana

as specified in the application and bonding documents but otherwise deny the allegations of

Paragraph 57 of Plaintiffs’ Third Amended Complaint.

                                              58.

       Blair’s and New Orleans Bail Bonds admit a bail bond was issued on behalf of Mr. Egana

as specified in the application and bonding documents but otherwise deny the allegations of

Paragraph 58 of Plaintiffs’ Third Amended Complaint.

                                              59.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 59 of Plaintiffs’

Third Amended Complaint in part. Blair’s and New Orleans Bail Bonds admit that at some point

a bail bond was issued on behalf of Mr. Egana as specified in the application and bonding

documents. All other allegations of Paragraph 59 are expressly denied.




                                              10
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 11 of 38



                                                60.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 60 of Plaintiffs’

Third Amended Complaint.

                                                61.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 61 of Plaintiffs’

Third Amended Complaint, except that Blair’s and New Orleans Bail Bonds admit that at some

point a bail bond was issued on behalf of Mr. Egana, the premium on which was set in

compliance with the law.

                                                62.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 62 of Plaintiffs’

Third Amended Complaint, except that Blair’s and New Orleans Bail Bonds admit that the

posting of real property as collateral was offered.

                                                63.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 63 of Plaintiffs’

Third Amended Complaint for lack of information, except that Blair’s and New Orleans Bail

Bonds admit that a bond was issued for Mr. Egana securing his release from jail at some point.

                                                64.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 64 of Plaintiffs’

Third Amended Complaint.          All fees were disclosed to Indemnitors and Mr. Egana.

Additionally, Mr. Egana was never told that he was “required” to wear an ankle monitor. He

was given the option of attempting to obtain a bond somewhere else, posting collateral, or

utilizing an ankle monitor service. Mr. Egana and the Indemnitors chose the ankle monitor.




                                                 11
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 12 of 38



                                              65.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 65 of Plaintiffs’

Third Amended Complaint.

                                              66.

       Blair’s and New Orleans Bail Bonds admit the allegations of Paragraph 66 of Plaintiffs’

Third Amended Complaint.

                                              67.

       In response to Paragraph 67 of Plaintiffs’ Third Amended Complaint, Blair’s and New

Orleans Bail Bonds admit that at some point a bail bond was issued on behalf of Mr. Egana, as

specified in the application and bonding documents, which speak for themselves.

                                              68.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 68 of Plaintiffs’

Third Amended Complaint, except that Blair’s and New Orleans Bail Bonds admit that at some

point a bail bond was issued on behalf of Mr. Egana, as specified in the application and bonding

documents, which speak for themselves.

                                              69.

       In response to Paragraph 69 of Plaintiffs’ Third Amended Complaint, Blair’s and New

Orleans Bail Bonds admit that at some point a bail bond was issued on behalf of Mr. Egana, as

specified in the application and related bonding documents.

                                              70.

       In response to Paragraph 70 of Plaintiffs’ Third Amended Complaint, Blair’s and New

Orleans Bail Bonds admit that at some point a bail bond was issued on behalf of Mr. Egana, as

specified in the application and related bonding documents and that a payment arrangement was



                                               12
3355982-1
       Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 13 of 38



agreed to, but they deny that they extended “credit” as contemplated by the Truth-in-Lending

Act.

                                              71.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 71 of Plaintiffs’

Third Amended Complaint.

                                              72.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 72 of Plaintiffs’

Third Amended Complaint, except to admit that one or more of the Plaintiffs were given a copy

of Mr. Egana’s May/June 2016 bond application and related documents upon their request.

                                              73.

         In response to Paragraph 73 of Plaintiffs’ Third Amended Complaint, Blair’s and New

Orleans Bail Bonds admit that at some point a bail bond was issued on behalf of Mr. Egana as

specified in the application and bonding documents.

                                              74.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 74 of Plaintiffs’

Third Amended Complaint for lack of information, except they admit that Mr. Egana previously

entered into bond agreements with Blair’s at some point.

                                              75.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 75 of Plaintiffs’

Third Amended Complaint.

                                              76.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 76 of Plaintiffs’

Third Amended Complaint for lack of information.



                                               13
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 14 of 38



                                              77.

       Blair’s and New Orleans Bail Bonds admit that Mr. Egana was arrested by MIO

Recovery agents on or about September 27, 2016 because he was a wanted fugitive, after he

failed to appear in St. Bernard Parish court on September 21, 2016 and after his bond was

forfeited and an attachment was issued. At that time of arrest, Mr. Egana pleaded with the

recovery agents to bring him to Blair’s office instead of directly to jail where he would be

surrendered. The recovery agents agreed, and Mr. Egana was brought to Blair’s office where he

subsequently agreed to promptly obtain a new court date in St. Bernard Parish, which he did not

do. Neither Mr. Egana nor his family was ever threatened with jail if they did not pay any bond

premium amounts. Blair’s and New Orleans Bail Bonds deny the remaining allegations of

Paragraph 77 of Plaintiffs’ Third Amended Complaint.

                                              78.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 71 of Plaintiffs’

Third Amended Complaint for lack of information.

                                              79.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 79 of Plaintiffs’

Third Amended Complaint for lack of information.

                                              80.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 80 of Plaintiffs’

Third Amended Complaint. Ankle monitoring payments were payments that were separate and

apart from the bond premium and related costs. All ankle monitoring payments inured entirely

to the benefit of A2i or separate MIO Recovery agents.




                                              14
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 15 of 38



                                               81.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 81 of Plaintiffs’

Third Amended Complaint other than to admit that Mr. Egana was arrested on December 26,

2016 as a wanted fugitive. Additionally, Mr. Egana’s fiancé, Tiffany Brown, had previously

called and reported that Mr. Egana was on heroin, had lost his job, and was going to kill himself.

Blair’s and New Orleans Bail Bonds specifically deny that any requests were made for money

from Mr. Egana or his mother, Samantha Egana, at that time.

                                               82.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 82 of Plaintiffs’

Third Amended Complaint other than to admit that Mr. Egana was brought to Blair’s office.

                                               83.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 83 of Plaintiffs’

Third Amended Complaint. At the time of the December 26, 2016 arrest, the recovery agent was

aware that Mr. Egana had also failed to appear in Orleans Parish court on unrelated charges and

that he was a wanted fugitive in both Orleans and St. Bernard Parishes. The MIO Recovery

agent contacted the bonding company on the Orleans case. Thereafter, a recovery agent for the

other bonding company came to Blair’s office and took Mr. Egana directly to Orleans Parish jail

for his failure to appear in that court.

                                               84.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 84 of Plaintiffs’

Third Amended Complaint for lack of information.




                                               15
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 16 of 38



                                                85.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 85 of Plaintiffs’

Third Amended Complaint for lack of information other than to admit St. Bernard Parish did not

come pick Mr. Egana up and he was released from Orleans Parish jail.

                                                86.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 86 of Plaintiffs’

Third Amended Complaint, except that Blair’s and New Orleans Bail Bonds admit that a MIO

Recovery agent arrested Mr. Egana on or about March 31, 2017 as a wanted fugitive, and for

again failing to obtain a new court date in St. Bernard Parish, and brought him to Blair’s office.

                                                87.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 87 of Plaintiffs’

Third Amended Complaint.

                                                88.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 88 of Plaintiffs’

Third Amended Complaint, except to admit that an ankle monitor was placed on Mr. Egana, with

his consent. At that time, Mr. Egana still had not secured a court date in St. Bernard Parish. Mr.

Egana again requested that he not be brought to jail and agreed to wear the ankle monitor as an

alternative to him being brought to jail and surrendered to St. Bernard Parish.

                                                89.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 89 of Plaintiffs’

Third Amended Complaint, and refer to the documents referenced as evidence of their contents.




                                                16
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 17 of 38



                                            90.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 90 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            91.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 91 of Plaintiffs’

Third Amended Complaint.

                                            92.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 92 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            93.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 93 of Plaintiffs’

Third Amended Complaint.

                                            94.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 94 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            95.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 95 of Plaintiffs’

Third Amended Complaint.

                                            96.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 96 of Plaintiffs’

Third Amended Complaint and assert that any secretly recorded conversations were improperly

obtained and are inadmissible.




                                             17
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 18 of 38



                                             97.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 97 of Plaintiffs’

Third Amended Complaint and assert that any secretly recorded conversations were improperly

obtained and are inadmissible.

                                             98.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 98 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             99.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 99 of Plaintiffs’

Third Amended Complaint, except to admit that on May 23, 2017, Mr. Egana was arrested by

MIO recovery agents.

                                             100.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 100 of Plaintiffs’

Third Amended Complaint for lack of information and assert that any secretly recorded

conversations were improperly obtained and are inadmissible.

                                             101.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 101 of Plaintiffs’

Third Amended Complaint.

                                             102.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 102 of Plaintiffs’

Third Amended Complaint, except to admit that Mr. Egana was a wanted fugitive between at

least September 21, 2016 and May 2, 2017.




                                             18
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 19 of 38



                                            103.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 103 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            104.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 104 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            105.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 105 of Plaintiffs’

Third Amended Complaint.

                                            106.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 106 of Plaintiffs’

Third Amended Complaint and deny that credit was extended as contemplated by the Truth-in-

Lending Act.

                                            107.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 107 of Plaintiffs’

Third Amended Complaint and deny that credit was extended as contemplated by the Truth-in-

Lending Act.

                                            108.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 108 of Plaintiffs’

Third Amended Complaint.

                                            109.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 109 of Plaintiffs’

Third Amended Complaint.



                                             19
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 20 of 38



                                            110.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 110 of Plaintiffs’

Third Amended Complaint.

                                            111.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 111 of Plaintiffs’

Third Amended Complaint.

                                            112.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 112 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            113.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 113 of Plaintiffs’

Third Amended Complaint.

                                            114.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 114 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            115.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 115 Plaintiffs’

Third Amended Complaint.

                                            116.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 116 of Plaintiffs’

Third Amended Complaint.




                                             20
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 21 of 38



                                             117.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 117 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             118.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 118 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             119.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 119 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             120.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 120 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             121.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 121 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.




                                              21
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 22 of 38



                                             122.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 122 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             123.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 123 of Plaintiffs’

Third Amended Complaint. None of Plaintiffs’ claims in this case are proper for class

certification.

                                             124.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 124 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             125.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 125 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             126.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 126 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             127.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 127 of the Third

Amended Complaint for lack of information.



                                              22
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 23 of 38



                                               128.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 128 of Plaintiffs’

Third Amended Complaint.          None of Plaintiffs’ claims in this case are proper for class

certification.

                                               129.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 129 and all

subparts of Plaintiffs’ Third Amended Complaint. None of Plaintiffs’ claims in this case are

proper for class certification.

                                               130.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 130 of Plaintiffs’

Third Amended Complaint.          None of Plaintiffs’ claims in this case are proper for class

certification.

                                               131.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 131 of Plaintiffs’

Third Amended Complaint.          None of Plaintiffs’ claims in this case are proper for class

certification.

                                               132.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 132 of Plaintiffs’

Third Amended Complaint.          None of Plaintiffs’ claims in this case are proper for class

certification.




                                                23
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 24 of 38



                                             133.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 133 of Plaintiffs’

Third Amended Complaint.       None of Plaintiffs’ claims in this case are proper for class

certification.

                                             134.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 134 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             135.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 135 of Plaintiffs’

Third Amended Complaint for lack of information.

                                             136.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 136 of Plaintiffs’

Third Amended Complaint.

                                             137.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 137 of Plaintiffs’

Third Amended Complaint.

                                             138.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 138 of Plaintiffs’

Third Amended Complaint.

                                             139.

        Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 139 of Plaintiffs’

Third Amended Complaint.




                                              24
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 25 of 38



                                            140.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 140 of Plaintiffs’

Third Amended Complaint.

                                            141.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 141 of Plaintiffs’

Third Amended Complaint.

                                            142.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 142 of Plaintiffs’

Third Amended Complaint for lack of information.

                                            143.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 143 of Plaintiffs’

Third Amended Complaint, including the reference to “regularly” communicating for lack of

information.

                                            144.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 144 of Plaintiffs’

Third Amended Complaint.

                                            145.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 145 of Plaintiffs’

Third Amended Complaint.

                                            146.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 146 of Plaintiffs’

Third Amended Complaint.




                                             25
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 26 of 38




                                             147.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 147 of Plaintiffs’

Third Amended Complaint.

                                             148.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 148 of Plaintiffs’

Third Amended Complaint.

                                             149.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 149 of Plaintiffs’

Third Amended Complaint.

                                             150.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 150 of Plaintiffs’

Third Amended Complaint.

                                             151.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 151 of Plaintiffs’

Third Amended Complaint, including all of its subparts.

                                             152.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 152 of Plaintiffs’

Third Amended Complaint.

                                             153.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 153 of Plaintiffs’

Third Amended Complaint.




                                              26
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 27 of 38




                                            154.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 154 of Plaintiffs’

Third Amended Complaint.

                                            155.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 155 of Plaintiffs’

Third Amended Complaint.

                                            156.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 156 of Plaintiffs’

Third Amended Complaint.

                                            157.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 157 of Plaintiffs’

Third Amended Complaint.

                                            158.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 158 of Plaintiffs’

Third Amended Complaint.

                                            159.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 159 of Plaintiffs’

Third Amended Complaint.

                                            160.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 160 of Plaintiffs’

Third Amended Complaint.




                                             27
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 28 of 38




                                            161.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 161 of Plaintiffs’

Third Amended Complaint.

                                            162.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 162 of Plaintiffs’

Third Amended Complaint.

                                            163.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 163 of Plaintiffs’

Third Amended Complaint.

                                            164.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 164 of Plaintiffs’

Third Amended Complaint.

                                            165.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 165 of Plaintiffs’

Third Amended Complaint.

                                            166.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 166 of Plaintiffs’

Third Amended Complaint, including its subparts.

                                            167.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 167 of Plaintiffs’

Third Amended Complaint.




                                             28
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 29 of 38




                                            168.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 168 of Plaintiffs’

Third Amended Complaint.

                                            169.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 169 of Plaintiffs’

Third Amended Complaint.

                                            170.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 170 of Plaintiffs’

Third Amended Complaint.

                                            171.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 171 of Plaintiffs’

Third Amended Complaint.

                                            172.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 172 of Plaintiffs’

Third Amended Complaint.

                                            173.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 173 of Plaintiffs’

Third Amended Complaint.

                                            174.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 174 of Plaintiffs’

Third Amended Complaint.




                                             29
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 30 of 38




                                            175.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 175 of Plaintiffs’

Third Amended Complaint.

                                            176.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 176 of Plaintiffs’

Third Amended Complaint.

                                            177.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 177 of Plaintiffs’

Third Amended Complaint.

                                            178.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 178 of Plaintiffs’

Third Amended Complaint.

                                            179.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 179 of Plaintiffs’

Third Amended Complaint.

                                            180.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 180 of Plaintiffs’

Third Amended Complaint.

                                            181.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 181 of Plaintiffs’

Third Amended Complaint.




                                             30
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 31 of 38




                                             182.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 182 of Plaintiffs’

Third Amended Complaint, including its subparts.

                                             183.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 183 of Plaintiffs’

Third Amended Complaint.

                                             184.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 184 of Plaintiffs’

Third Amended Complaint.

                                             185.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 185 of Plaintiffs’

Third Amended Complaint.

                                             186.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 186 of Plaintiffs’

Third Amended Complaint.

                                             187.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 187 of Plaintiffs’

Third Amended Complaint.

                                             188.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 188 of Plaintiffs’

Third Amended Complaint.




                                              31
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 32 of 38




                                            189.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 189 of Plaintiffs’

Third Amended Complaint.

                                            190.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 190 of Plaintiffs’

Third Amended Complaint.

                                            191.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 191 of Plaintiffs’

Third Amended Complaint.

                                            192.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 192 of Plaintiffs’

Third Amended Complaint.

                                            193.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 193 of Plaintiffs’

Third Amended Complaint.

                                            194.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 194 of Plaintiffs’

Third Amended Complaint.

                                            195.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 195 of Plaintiffs’

Third Amended Complaint.




                                             32
3355982-1
       Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 33 of 38




                                              196.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 196 of Plaintiffs’

 Third Amended Complaint.

                                              197.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 197 of Plaintiffs’

Third Amended Complaint, except to admit that Louisiana law does specify the bond premium

fee.

                                              198.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 198 of Plaintiffs’

Third Amended Complaint.

                                              199.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 199 of the Third

Amended Complaint.

                                              200.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 200 of Plaintiffs’

Third Amended Complaint for lack of information.

                                              201.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 201 of Plaintiffs’

Third Amended Complaint.

                                              202.

         Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 202 of Plaintiffs’

Third Amended Complaint.



                                               33
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 34 of 38



                                             203.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 203 of Plaintiffs’

Third Amended Complaint.

                                             204.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 204 of Plaintiffs’

Third Amended Complaint.

                                             205.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 205 of Plaintiffs’

Third Amended Complaint.

                                             206.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 206 of Plaintiffs’

Third Amended Complaint, and refer to the documents referenced as evidence of their contents.

                                             207.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 207 of Plaintiffs’

Third Amended Complaint, and refer to the documents referenced as evidence of their contents.

                                             208.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 208 of Plaintiffs’

Third Amended Complaint, and refer to the documents referenced as evidence of their contents.

                                             209.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 209 of Plaintiffs’

Third Amended Complaint.




                                              34
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 35 of 38



                                             210.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 210 of Plaintiffs’

Third Amended Complaint.

                                             211.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 211 of Plaintiffs’

Third Amended Complaint.

                                             212.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 212 of Plaintiffs’

Third Amended Complaint.

                                             213.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 213 of Plaintiffs’

Third Amended Complaint, as providing for a legal conclusion.

                                             214.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 214 of Plaintiffs’

Third Amended Complaint.

                                             215.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 215 of Plaintiffs’

Third Amended Complaint.

                                             216.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 216 of Plaintiffs’

Third Amended Complaint.




                                              35
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 36 of 38



                                                 217.

       Blair’s and New Orleans Bail Bonds deny the allegations of Paragraph 217 of Plaintiffs’

Third Amended Complaint.

                                                 218.

       Blair’s and New Orleans Bail Bonds specifically deny all allegations in Plaintiffs’ Third

Amended Complaint that they have not specifically admitted and deny any unnumbered

Paragraphs, as well as Plaintiffs’ prayer for relief.

                                   AFFIRMATIVE DEFENSES

       Blair’s and New Orleans Bail Bonds reserve the right to rely on any of the following or

any additional defenses to each claim asserted by Plaintiffs to the extent that such defenses are

supported by information developed through discovery or by evidence at trial.


                                          FIRST DEFENSE

       Plaintiffs’ claims are barred in whole or in part by applicable statute of limitations and/or

prescriptive periods.

                                        SECOND DEFENSE

       Plaintiffs do not have Truth-in-Lending Act claims against the defendants. No credit was

ever issued to Plaintiffs and no interest or finance charges were ever levied.

                                         THIRD DEFENSE

       Plaintiff’s claims are barred in whole or in part by the doctrines of recoupment or set-off,

as the Plaintiffs contractually owe unpaid amounts to Blair’s regarding the transactions referred

to in Plaintiffs’ Complaint.




                                                  36
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 37 of 38



                                      FOURTH DEFENSE

        Plaintiffs’ claims are barred in whole or part by waiver or release, as Mr. Egana agreed to

wear an ankle monitor and pay any fees levied by third parties relative to the monitor.

                                        FIFTH DEFENSE

        Plaintiffs’ claims against Blair’s and New Orleans Bail Bonds, if any, were caused by the

acts or omissions of third parties that neither Blair’s nor New Orleans Bail Bonds controlled or

are responsible for.

                                        SIXTH DEFENSE

        Blair’s and New Orleans Bail Bonds complied with all requirements of Louisiana law in

their dealing with Plaintiffs.

                                      SEVENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the McCarran-Ferguson Act.

                                       EIGHTH DEFENSE

        Plaintiffs’ Truth-in-Lending Act claim is preempted by state law under the McCarran-

Ferguson Act. Furthermore, to the extent that the Truth-in-Lending Act applies, which is denied,

any potential violations were not intentional and defendants acted in good faith.

        Blair’s and New Orleans Bail Bonds reserve the right to amend this Answer as discovery

and the case progresses.

        Blair’s and New Orleans Bail Bonds request a trial by jury.

        WHEREFORE, Defendants, Blair’s Bail Bonds, Inc. and New Orleans Bail Bonds, LLC

pray that this Amended Answer be deemed good and sufficient, and that after due proceedings

are had, that there be judgment herein in favor of Defendants and against Plaintiffs, dismissing




                                                37
3355982-1
    Case 2:17-cv-05899-JTM-DMD Document 238 Filed 03/25/19 Page 38 of 38



all claims against Defendants, with prejudice, together with any costs, fees and attorneys’ fees,

plus any such other and further relief as equity and justice may require and permit.


                                             Respectfully submitted,

                                             CHAFFE McCALL, L.L.P.


                                             By:    /s/ Walter F. Becker, Jr.
                                                    WALTER F. BECKER, JR. #01685
                                                    CHARLES P. BLANCHARD #18798
                                                    NICOLE C. KATZ #35857
                                             2300 Energy Centre
                                             1100 Poydras Street
                                             New Orleans, LA 70163-2300
                                             Telephone: 504-585-7000
                                             Attorneys for Blair’s Bail Bonds, Inc.
                                             and New Orleans Bail Bonds, LLC



                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was served on all counsel of record

using the Court’s CM/ECF system this 25th day of March, 2019.



                                             /s/ Walter F. Becker, Jr.




                                                38
3355982-1
